DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes phrases which can be implied (for example, “According to exemplary embodiments of the present disclosure, a method and apparatus…are provided”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the first group of three-dimensional lane lines and 10the second group of three-dimensional lane lines”. There is insufficient antecedent basis for this limitation in the claim, as base claim 1 does not recite either of these elements. Appropriate correction is required. For purposes of examination, the limitation will be interpreted according to Examiner’s best understanding of Applicant’s detailed specification. Claim 15 is rejected based on similar rationale, and therefore will be interpreted similarly. 
Dependent claims 7-8 and claims 16-17 are rejected for inheriting the deficiencies of claim 6 and claim 15, respectively, from which they depend. 

Claim Rejections - 35 USC § 101
Claim 19 recites "A computer-readable storage medium having a computer program stored thereon…" The broadest reasonable interpretation of the claim covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (CRM). Examiner suggests amending the claim to "A non-transitory computer-readable storage medium…" commensurate with the disclosure in ¶0066 of the published specification and in concordance with the Kappos memo on Subject Matter Eligibility of Computer Readable Media, February 23, 2010, 1351 OG 212.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 5, 9-11, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105701449A (hereinafter "Jiang"; citations correspond to English machine translation).
Regarding claim 1, Jiang discloses a method for extracting a lane line (Figs. 1a-2b), comprising: 
obtaining a first group of lane lines of a road based on a first image generated from a point cloud collected by a laser radar (Jiang, ¶0034-0057, 0067-0072; “a device for collecting the point cloud intensity map (for example, a radar) can be configured on the collecting vehicle” wherein “Lane line detection is performed on…the point cloud intensity map, respectively, to obtain…the point cloud three-dimensional lane line in the point cloud intensity map”);
obtaining a second group of lane lines of the road based on a second image collected by a camera (Jiang, ¶0034-0057, 0067-0072; “a device for collecting the RGB image (for example, an industrial camera) can be configured on the collecting vehicle” wherein “Lane line detection is performed on the RGB image…to obtain the image three-dimensional lane line in the RGB image”); and 
determining a lane line set of the road based on the first group of lane lines and the second group of lane lines (Jiang, ¶0058-0059, 0088; “Based on the preset lane line fusion strategy, the image three-dimensional lane line and the point cloud three-dimensional lane line are fused to obtain the three-dimensional lane line of the road and output it.”).

claim 2, claim 1 is incorporated, and Jiang further discloses wherein obtaining the first group of lane lines comprises: extracting the first group of lane lines by using a lane line extracting model based on the first image, in which, the lane line extracting model is generated by performing a training on an image set and a lane line marked in the image set (Jiang, ¶0052-0055; “Using the deep neural network model, the lane line detection is performed on the point cloud intensity map to obtain the three-dimensional lane line in the point cloud intensity map” wherein “the deep neural network model is obtained by learning and training the sample point cloud intensity map containing the marked three-dimensional lane lines”).

Regarding claim 5, claim 1 is incorporated, and Jiang further discloses wherein obtaining the second group of lane lines comprises: transforming the second group of lane lines to a second group of three-dimensional lane lines based on a calibration for the camera or height information of each pixel in the first image (Jiang, ¶0043, 0045; “Performing three-dimensional projection on the two-dimensional lane line in the RGB image to obtain the three-dimensional lane line in the RGB image as the image three-dimensional lane line” wherein “Three-dimensional projection refers to the use of the internal parameter information of the device that collects the RGB image, the acquisition track recorded during the acquisition of the RGB image and the point cloud intensity map, and the acquisition recorded during the acquisition process. The posture information of the RGB image device projects the detected two-dimensional lane lines into a three-dimensional space.” Internal camera parameters (i.e., parameters of camera calibration) are used to perform the projection of the lane lines into 3D space.).

Regarding claim 9, claim 1 is incorporated, and Jiang further discloses: 
determining at least one lane line set of at least one road related to the road (Jiang, ¶0097-0098; “each non-adjacent candidate 3D lane line that is not adjacent to the extracted candidate 3D lane line is traversed”); 
transforming the lane line set and the at least one lane line set to a plurality of three-dimensional lane line sets (Jiang, ¶0097-0098; “form a non-adjacent candidate three-dimensional lane line with the extracted candidate three-dimensional lane line, and form the lane.”); 
determining a confidence of a lane line in the plurality of three-dimensional lane line sets (Jiang, ¶0098-0099; “When each non-adjacent candidate 3D lane line can form a lane with the selected candidate 3D lane line, it is necessary to consider whether the distance between the two candidate 3D lane lines can reasonably form a lane, but also to consider two candidates. The direction similarity of three-dimensional lane lines in three-dimensional space, the more similar the direction, the better”); and 
optimizing the plurality of three-dimensional lane line sets based on the confidence (Jiang, ¶0098-0104; “Based on a preset misdetection lane line elimination strategy, the space lane structure is used to determine the misdetection lane line among the candidate three-dimensional lane lines and eliminate it”).

Claim 10 recites an apparatus having features corresponding to method claim 1. Therefore, the recited elements of Claim 10 are mapped to the Jiang reference in the same manner as the corresponding elements in Claim 1.    

Claim 11 recites an apparatus having features corresponding to method claim 2. Therefore, the recited elements of Claim 11 are mapped to the Jiang reference in the same manner as the corresponding elements in Claim 2.
    
Claim 14 recites an apparatus having features corresponding to method claim 5. Therefore, the recited elements of Claim 14 are mapped to the Jiang reference in the same manner as the corresponding elements in Claim 5. 

Claim 18 recites an apparatus having features corresponding to method claim 9. Therefore, the recited elements of Claim 18 are mapped to the Jiang reference in the same manner as the corresponding elements in Claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang, as applied to claim 1 above, in view of Official Notice taken by the Examiner.
Claim 19 recites a computer-readable storage medium having a computer program stored thereon having features corresponding to method claim 1. Therefore, the recited elements of Claim 19 are mapped to the Jiang reference in the same manner as the corresponding elements in Claim 1, and although Jiang teaches implementation of the lane line detection method with a combination of hardware and software (Jiang, ¶0034), he does not expressly teach a computer-readable storage medium having a computer program stored thereon. Official Notice is taken that the use of a computer-readable storage medium to store programming instructions for achieving a lane detection method is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method taught by Jiang in the form of a program stored on a computer-readable storage medium, in order to further automate the method and thereby increase lane detection efficiency. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, as applied to claim 1 above, in view of US PG Pub. 2019/0176841 A1 (hereinafter “Englard”).
Regarding claim 3, claim 1 is incorporated, and Jiang further discloses determining the first group of lane lines based on an optimization for the plurality of lane lines (Jiang, ¶0054-0056, 0081-0083; “If the type of the three-dimensional lane line in the point cloud intensity map is a solid line and the length is greater than the first set threshold (for example, 50 meters), the three-dimensional lane line is iteratively interrupted” wherein “The iterative interruption processing refers to fitting the three-dimensional lane line segmentally by using a curve with a set number of times (for example, a cubic curve)”).
Jiang does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Englard does as follows. 
Englard teaches wherein obtaining the first group of lane lines comprises: 
obtaining a plurality of lane lines based on a plurality of images generated from the point cloud collected by the laser radar, in which, the plurality of images comprises the first image (Englard, ¶0036, 0085-0087; “By scanning the lidar system 200 across a field of regard, the system can be used to map the distance to a number of points within the field of regard. Each of these depth-mapped points may be referred to as a pixel or a voxel. A collection of pixels captured in succession (which may be referred to as a depth map, a point cloud, or a point cloud frame) may be rendered as an image or may be analyzed to identify or detect objects or to determine a shape or distance of objects within the field of regard” wherein “The lidar system 200 may be configured to repeatedly capture or generate point clouds of a field of regard” and the detected objects may be lane markings or road surface markings.). 
Englard is considered analogous art because it pertains to a vehicular control method using a lidar sensor for point cloud frame collection and object detection based on the point cloud frames. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lane line detection method of Jiang to include obtaining a plurality of point cloud frames in which lane markings are detected, as taught by Englard, to enable tracking of the detected lane lines over time (Englard, ¶0036).

Claim 12 recites an apparatus having features corresponding to method claim 3. Therefore, the recited elements of Claim 12 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 3. Addtionally, the rationale and motivation to combine the Jiang and Englard references presented in the rejection of claim 3 apply to this claim. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, as applied to claim 1 above, in view of “Automated Extraction of Road Markings from Mobile Lidar Point Clouds” (hereinafter “Yang”; 2012).
Regarding claim 4, claim 1 is incorporated, and although Jiang teaches wherein the first group of lane lines is a group of three-dimensional lane lines, he does not 
Yang teaches wherein obtaining the first group of lane lines comprises: transforming the first group of lane lines to a first group of three-dimensional lane lines based on height information of each pixel in the first image (Yang, Fig. 2, p.332-334, Segmentation of Road Point Cloud; “In order to extract the point clouds of road markings, a two-step filter operator was applied. The first step is to extract the point clouds within the reflectance intensity value range of 100 to 300 from the point clouds extracted. The second step is to further remove those points (e.g., cars, pedestrian) that have a higher elevation compared with those of the neighborhood points associated. Figure 2 illustrates an example. Figure 2a shows the point clouds of road and neighborhood associated. It can be seen from Figure 2c that the point clouds of road marking were well maintained”).
Yang is considered analogous art because it pertains to detection of road markings based on lidar point clouds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point cloud-based lane line detection of Jiang to include extracting road marking points as three dimensional points based on a height threshold, as taught by Yang, in order to more accurately determine the points falling within the road which correspond to the actual road markings (Yang, p.332-333, Segmentation of Road Point Cloud).

Claim 13 recites an apparatus having features corresponding to method claim 4. Therefore, the recited elements of Claim 13 are mapped to the proposed combination in . 

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, as applied to claim 1 above, in view of US PG Pub. 2019/0163989 A1 (hereinafter “Guo”).
Regarding claim 6, claim 1 is incorporated, and Jiang does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Guo does as follows. 
Guo teaches wherein determining the lane line set of the road comprises: 
generating a first group of two-dimensional lane lines and a second group of two-dimensional lane lines by projecting the first group of three-dimensional lane lines and the second group of three-dimensional lane lines to a plane where the road is located (Guo, ¶0054-0064; “The accumulated LIDAR point cloud data, represented in a 3D space, can be projected to the 2D image space corresponding to the segmented image data using the LIDAR-to-camera calibration.” The 2D segmented image data corresponds to a plane where the road is located, as claimed.); and 
determining the lane line set by matching a lane line in the first group of two-dimensional lane lines with a lane line in the second group of two-dimensional lane lines (Guo, ¶0054-0064; “the image/LIDAR fusion module 250 processes each projected LIDAR point to determine if the distance between the position of the projected LIDAR point in 2D space and the position of at least one of the piecewise lines is smaller (e.g., not greater than or equal to) than a pre-determined threshold. If the projected LIDAR point is within the pre-determined threshold of at least one of the piecewise lines corresponding to a lane marking, the LIDAR point is considered a candidate associated with that lane marking.” The determined candidate lane marking points are subsequently used to determine the final set of lane marking points.).
Guo is considered analogous art because it pertains to a method for lidar and camera image fusion for lane marking detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion method taught by Jiang to include projecting the lane markings detected in each of the lidar and camera images to a common 2D space, as taught by Guo, in order to better detect points corresponding to a lane marking and thereby produce a more accurate lane marking map for vehicle control (Guo, ¶0024). 

Regarding claim 7, claim 6 is incorporated, and Guo in the combination further teaches wherein determining the lane line set by matching the lane line in the first group of two-dimensional lane lines with the lane line in the second group of two-dimensional lane lines comprises: 
performing a geometric transformation on the second group of two-dimensional lane lines, in which, the geometric transformation comprises at least one of a rotation and a translation (Guo, ¶0048-0049; “The images or image data and timing data from the cameras can be obtained by the data collector 210 and processed for time and location alignment with the point cloud data received from the LIDAR” wherein “the image data and the point cloud data can be transformed to a common coordinate space—the image data in a 2D image space and the point cloud data in a 3D space.”); and 
determining the lane line set by matching the lane line in the first group of two-dimensional lane lines with a lane line in the second group of two-dimensional lane lines subjected to the geometric transformation (Guo, ¶0054-0064; “the image/LIDAR fusion module 250 processes each projected LIDAR point to determine if the distance between the position of the projected LIDAR point in 2D space and the position of at least one of the piecewise lines is smaller (e.g., not greater than or equal to) than a pre-determined threshold. If the projected LIDAR point is within the pre-determined threshold of at least one of the piecewise lines corresponding to a lane marking, the LIDAR point is considered a candidate associated with that lane marking.” The determined candidate lane marking points are subsequently used to determine the final set of lane marking points.).
Guo is considered analogous art because it pertains to a method for lidar and camera image fusion for lane marking detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion method taught by the combination of Jiang and Guo to include aligning the lidar and camera images prior to matching the lane line information detected from each, as taught by Guo, in order to better detect points corresponding to a lane marking and thereby produce a more accurate lane marking map for vehicle control (Guo, ¶0024). 

claim 8, claim 7 is incorporated, and Jiang in the combination further teaches wherein determining the lane line set by matching the lane line in the first group of two-dimensional lane lines with a lane line in the second group of two-dimensional lane lines subjected to the geometric transformation comprises: 
determining one or more lane lines present in the second group of two-dimensional lane lines subjected to the geometric transformation and absent from the first group of two-dimensional lane lines; and determining the lane line set by combining the first group of two-dimensional lane lines with the one or more lane lines (Jiang, ¶0063; “by fusing the lane line detection results of the RGB image and the lane line detection results of the point cloud intensity map, in most cases can effectively combat the occlusion of the road lane lines caused by other vehicles and the lane lines on the road.”).

Claim 15 recites an apparatus having features corresponding to method claim 6. Therefore, the recited elements of Claim 15 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 6. Addtionally, the rationale and motivation to combine the Jiang and Guo references presented in the rejection of claim 6 apply to this claim. 

Claim 16 recites an apparatus having features corresponding to method claim 7. Therefore, the recited elements of Claim 16 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 7. Addtionally, the rationale 

Claim 17 recites an apparatus having features corresponding to method claim 8. Therefore, the recited elements of Claim 17 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 8. Addtionally, the rationale and motivation to combine the Jiang and Guo references presented in the rejection of claim 8 apply to this claim. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMAH A BEG/Primary Examiner, Art Unit 2668